Citation Nr: 9933537	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-32 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether there was clear and unmistakable error in a March 
1995 decision in which reinstatement of Dependency and 
Indemnity Compensation (DIC) benefits was denied.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel



INTRODUCTION

The appellant is the widow of the veteran, who died on 
September [redacted], 1980.  The veteran served on active duty from 
December 1948 to December 1949, from April 1957 to July 1957, 
from August 9, 1959, to August 23, 1959, from June 4, 1967 to 
June 18, 1967, from May 1968 to October 1969, and from 
January 1970 to April 1975, for a total active service period 
of 7 years, 11 months, and 15 days.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1996 decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which the appellant was notified that her 
claim for entitlement to reinstatement of DIC benefits had 
been denied.  

The Board notes that the additional issue of entitlement to 
reinstatement of DIC benefits was certified on appeal.  As 
noted in the following decision, however, 38 U.S.C.A. § 1311 
was recently amended to allow that a surviving spouse who 
remarries after the death of a veteran can be reinstated as 
surviving spouse, for the purposes of being eligible for 
reinstatement of DIC benefits, when that subsequent marriage 
terminates.  The law precludes payment under the new 38 
U.S.C.A. § 1311(e) for any month prior to October 1998.  PL 
105-178 § 8207, 112 Stat. 495 (June 9, 1998).  In light 
thereof, the RO granted entitlement to reinstatement of DIC 
benefits effective October 1, 1998, thereby constituting a 
complete grant of the benefits sought with regard to this 
appeal.  

The appellant has indicated her desire to continue the appeal 
with regard to the clear and unmistakable error claim, and 
thus, the Board has adjudicated that issue accordingly.  


FINDING OF FACT

At the time of the March 1995 decision denying reinstatement 
of DIC benefits, the correct facts were before the RO and 
those facts were correctly applied to the legal and 
regulatory provisions extant at the time.  


CONCLUSION OF LAW

A valid claim of clear and unmistakable error has not been 
presented.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.105(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and the veteran were married from August 1952 
until the veteran's death on September [redacted], 1980.  In October 
1980, entitlement to death compensation (DIC) benefits was 
granted.  The appellant remarried in July 1982, at which time 
her DIC benefits were terminated.  The appellant's second 
marriage was terminated by divorce in February 1995.  At that 
time, she claimed entitlement to reinstatement of death 
compensation benefits.  Accordingly, the appropriate laws for 
consideration are those which were in effect as of February 
1995, at which time the appellant instituted her claim for 
reinstatement of DIC benefits.  See 38 C.F.R. § 3.105(a) 
(1999).  

Prior to November 1990, the provisions of 38 U.S.C.A. § 
103(d) and 38 C.F.R. § 3.55(a)(4) allowed for reinstatement 
of VA death benefits to surviving spouses whose benefits had 
been terminated because of remarriage upon termination of the 
disqualifying marriage by a death, divorce, annulment, or if 
the remarriage was declared void. 
Those provisions were amended by the Omnibus Budget 
Reconciliation Act of 1991, Pub. L. No. 101-508, § 8004, 104 
Stat. 1388- 348 (Nov. 5, 1990), to create a permanent bar to 
reinstatement of VA death benefits for those surviving 
spouses whose disqualifying marriage had been terminated by 
divorce and whose claim for reinstatement of benefits was not 
filed before November 1, 1990.  See Veterans Benefit Act of 
1992, Pub. L. No. 102- 568, § 103, 106 Stat. 4320, 4322 (Oct. 
29, 1992).

The provisions noted in the above paragraph remained in 
effect until June 9, 1998, at which time Section 8207 of HR 
2400 (Public Law 105-178) was signed.  This bill added a new 
subsection (e) to 38 U.S.C. § 1311, which governs the payment 
of DIC to a surviving spouse.  Section 1311(e)(1) provides 
that remarriage shall not bar a surviving spouse's 
eligibility for Dependency and Indemnity Compensation (DIC) 
if the remarriage is terminated by death, divorce, or 
annulment (unless VA determines that divorce or annulment was 
secured through fraud or collusion) and Section 1311(e)(2) 
provides that DIC is not barred if a surviving spouse ceases 
living with another person and holding himself or herself out 
openly to the public as that person's spouse.  In effect, 
subsection (e) of Section 8207 reinstitutes the pre-1990 
rules for the reinstatement of eligibility for DIC benefits 
under 38 U.S.C.A. § 1311, setting out that a surviving spouse 
who remarries after the death of a veteran can be reinstated 
as surviving spouse, for the purposes of being eligible for 
reinstatement of DIC benefits, when that subsequent marriage 
terminates.  The law precludes payment under the new 38 
U.S.C.A. § 1311(e) for any month prior to October 1998. PL 
105-178 § 8207, 112 Stat. 495 (June 9, 1998).  Accordingly, 
the appellant's DIC benefits were reinstated effective 
October 1, 1998.  

In its March 1995 decision, the RO informed the appellant 
that since she had remarried after the veteran's death and 
her claim was filed after October 31, 1990, she was not 
entitled to reinstatement of benefits as the Congressional 
Omnibus Budget Reconciliation Act of 1990 had provided that a 
remarried spouse could no longer reestablish benefit 
eligibility even if the remarriage was terminated by divorce, 
as remarriage was now a bar to receiving such benefits.  

In an October 1997 administrative decision, the RO determined 
that a clear and unmistakable error had not been made in its 
decision of March 1995, as the Omnibus Act of 1990 is clear 
and concise as the remarriage was not terminated prior to 
November 1, 1990, as required by Pub.L. No. 101-508.  

The appellant contends that in its March 1995 decision, VA 
made a clear and unmistakable error (CUE) in promulgating 
regulations based on Pub.L.No. 101-508.  It is her belief 
that 38 C.F.R. § 3.215 (1997) should have applied only to 
remarriages after November 1, 1990, as it was the intent of 
Congress to "grandfather" protection to individuals who 
remarried prior to November 1, 1990.  According to the 
appellant, it was her understanding at the time of her 
decision to remarry that she could resume her VA benefits if 
the remarriage was terminated.  Therefore, she argues that 
the RO made a clear and unmistakable error in denying 
reinstatement of the DIC benefits for which she claimed 
entitlement upon termination of her second marriage in 
February 1995.  

Under 38 C.F.R. § 3.105(a) (1999), previous determinations by 
the RO which are final and binding will be accepted as 
correct in the absence of clear and unmistakable error (CUE).  
The record indicates that the RO's March 1995 decision became 
final and binding as an appeal was not perfected thereon 
within the time specified by law.  See 38 U.S.C.A. § 7105 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.200 (1999).  

Having reviewed the record, the Board is of the opinion that 
the appellant has failed to present a valid claim for CUE 
with regard to the RO's March 1995 decision to deny 
reinstatement of DIC benefits.  In Russell v. Principi, 3 
Vet.App. 310, 313-14 (1992) (en banc), the Court propounded a 
three-pronged test to determine whether CUE is present in a 
prior determination: (1) "[e]ither the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  See also 
38 C.F.R. § 3.105(a) (1999).  

In this case, the record clearly shows that the correct facts 
were before the adjudicator at the time that the decision was 
made.  Furthermore, the appellant has not presented any 
evidence, nor has she alleged, that the RO incorrectly 
applied the statutory or regulatory provisions extant at the 
time.  Rather, she has argued that the statutory or 
regulatory provisions themselves are invalid and illegal in 
that they violated Congress' intent in promulgation of the 
November 1990 amendment to 38 U.S.C.A. § 103 (West 1991 & 
Supp. 1990).  

In making its March 1995 decision, it was incumbent upon the 
RO to utilize the appropriate laws and regulations which were 
in effect at that time, and it appears that the RO applied 
the correct facts to the current legal and regulatory 
provisions pertaining to claimant eligibility for 
reinstatement of DIC benefits.  The appellant has not 
presented any evidence to show otherwise, and therefore, a 
valid claim for CUE in the March 1995 decision has not been 
presented.  

Parenthetically, the Board notes that when claiming for 
reinstatement of DIC benefits in 1995, the appellant was 
seeking benefits for which she had no legal entitlement.  As 
no legal entitlement to reinstatement of DIC benefits existed 
at that time, her claim for reinstatement was completely 
devoid of legal merit.  See Sabonis v. Brown, 6 Vet.App. 426 
(1994).

The Board also notes that in an August 1999 statement, the 
appellant's representative argued that a Statement of the 
Case should be rendered on the issue of an earlier effective 
date for reinstatement of DIC benefits (reinstated effective 
October 1, 1998).  However, the Board notes that the 
effective date for the new provisions pertaining to 
reinstatement of such benefits are established by law, and 
therefore, consideration of that specific issue would not 
differ favorably or materially from the discussion rendered 
herein regarding the issue of CUE error in the Board's March 
1995 decision.  See 38 C.F.R. § 3.400 (1999).  

For the reasons stated above, therefore, the Board finds that 
the appellant has failed to present a valid claim for clear 
and unmistakable error in the RO's March 1995 decision 
denying entitlement to reinstatement of DIC benefits.  As 
such, the appellant's claim is denied.  


ORDER

As a valid claim for clear and unmistakable error has not 
been presented, the appellant's claim is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

